Citation Nr: 0839609	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-28 532	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury, to include degenerative disc disease, facet 
syndrome, and spinal stenosis (low back disability).

2.  Entitlement to service connection for residuals of a 
cervical spine injury, to include cervical spondylosis, 
bulging discs, and degenerative disc disease (cervical spine 
disability).

3.  Entitlement to service connection for residuals of a head 
injury, to include migraine headaches (residuals of a head 
injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty for training in state 
National Guard units on multiple occasions between September 
1973 and June 1980, as well as from February 1987 to February 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The veteran testified at a personal hearing before the 
undersigned Administrative Law Judge sitting at the RO in 
August 2008, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have a current lumbar spine 
disability that is causally related to service.

2.  The veteran does not have a current cervical spine 
disability that is causally related to service.

3.  The veteran does not have current residuals of head 
injury that are causally related to service.





CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a lumbar 
spine disability are not met. 38 U.S.C.A. §§ 1110, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria to establish service connection for a 
cervical spine disability are not met. 38 U.S.C.A. §§ 1110, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria to establish service connection for a head 
injury are not met. 38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in November 2005, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a March 2006 letter that a disability rating and 
effective date would be assigned if any of his claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in February 2008 on the issues involving the lumbar 
and cervical spine.

Although no nexus opinion has been obtained with respect 
to the issue of service connection for residuals of a head 
injury, none is needed.  Such development is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence of a chronic headache 
condition that emanates from service.  Consequently, the 
veteran has not presented evidence indicating a nexus 
between current residuals of a head injury and service.  
Thus, there exists no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary" within the meaning of the law.  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues on appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing before the undersigned in August 2008.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claims

The veteran seeks service connection for lumbar and cervical 
spine disabilities, as well as disabilities related to a head 
injury, due to injury in service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and that 
the appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran has contended, including at his August 2008 
hearing, that his back, neck, and head were injured during 
his periods of active duty for training when he was involved 
in two motor vehicle accidents, which included hitting a tree 
and having a jeep overturn, and having the hood of a jeep 
close on him on another occasion.  

The veteran's service treatment records, including medical 
history and medical examination reports dated in September 
1973, March 1974, August 1977, and February 1987, do not 
reveal any spinal or head complaints or adverse findings, 
including any complaints or findings related to a motor 
vehicle accident.  In fact, the veteran's head, neck, and 
spine were reported to be normal on each of these medical 
examinations. Because these records were generated with a 
view towards ascertaining the veteran's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

The initial medical evidence of any pertinent disorder was 
not until December 1997, which is approximately ten years 
after final service discharge, when low back pain was 
reported in private treatment records, and there is a 
notation in private treatment records dated in June 2003 that 
the veteran had been treated since 1997 for low back 
problems.  An August 1998 MRI of the lumbar spine showed 
multilevel degenerative disc disease.  

A December 2004 MRI of the brain was considered normal except 
for a small area of increased signal intensity in the 
subcortical and periventricular locations, which could be due 
to migraines.  

According to a November 2005 report from J.H.S., M.D., the 
veteran gave a history of a head injury in service; headaches 
were diagnosed.

Added to the claims files in January 2006 are several Report 
of Accidental Injury in which the veteran talks about his 
injuries in motor vehicle accidents in June 1977 and June 
1979 and his injury in March 1987 when a car hood fell on 
him.

Also on file is a November 2007 statement from K.S., who 
served with the veteran, and a December 2007 statement from 
J.K., the veteran's ex-wife.  KS said that he was in the jeep 
that was involved in an accident in 1979 in which the veteran 
injured his back.  JK said that she was married to the 
veteran in 1979 when he came back from training complaining 
of a back injury.

A VA orthopedic evaluation was conducted in February 2008.  
The examiner, who reviewed the claims files and examined the 
veteran, noted the absence of medical evidence in service of 
a back or neck injury and opined that the veteran's lumbar 
and cervical problems might be secondary to a motor vehicle 
accident in 2003 or from a predisposition to degenerative 
disc disease of the spine unrelated to military service.  The 
examiner concluded that the veteran's low back and cervical 
spine disorders, including degenerative disc disease, facet 
syndrome, and spinal stenosis of the lumbar spine and 
degenerative disc disease, spondylosis, and bulging disk if 
the cervical spine, were less likely to be due to injuries 
incurred in service.

Because there is no evidence in service of residuals of 
injuries to the low back, cervical spine, and head, and no 
nexus evidence of a current cervical or lumbar spine 
disability due to service, as well as no nexus evidence of 
residuals of a head injury incurred in service, service 
connection for a low back disability, a cervical disability, 
and residuals of a head injury is not warranted.  

Although testimony and written statements from the veteran, 
as well as the 2007 lay statements in support of the 
veteran's claims, have been considered, and lay persons are 
competent to testify about symptomatology, a layperson 
without medical training is not qualified to render a medical 
opinion linking a disability to service.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 5 (1992).

Thus, the veteran, KS, and JK cannot provide competent 
medical evidence of a linkage between any claimed current 
disorder and military service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for low back disability is denied.

Service connection for cervical spine disability is denied.

Service connection for residuals of a head injury is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


